11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

William Craig Rogers, Jr.,                  * From the 91st District Court
                                              of Eastland County,
                                              Trial Court No. 23186.

Vs. No. 11-16-00308-CR                      * April 6, 2017

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Countiss, sitting by
                                              assignment)
                                              (Bailey, J., not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.